Citation Nr: 1316072	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  09-18 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include degenerative joint disease and degenerative disc disease, (also claimed as muscle and joint pain due to "Gulf War Syndrome"), to include as due to undiagnosed illness.

2.  Entitlement to service connection for a lumbar spine disability, to include degenerative joint disease and degenerative disc disease, (also claimed as muscle and joint pain due to "Gulf War Syndrome"), to include as due to undiagnosed illness.

3.  Entitlement to service connection for chronic migraines, (also claimed as headaches due to "Gulf War Syndrome"), to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to April 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Denver, Colorado.  During the pendency of the appeal, the Veteran's claims folder was transferred to the jurisdiction of the RO in Cheyenne, Wyoming.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his June 2009 substantive appeal, the Veteran requested a hearing at the RO before a member of the Board.  The record reflects that the Veteran was scheduled for a November 2012 videoconference hearing before a Veterans Law Judge of the Board at the Cheyenne RO, but he did not report for the hearing.

In correspondence dated in November 2012, the Veteran's representative indicated that the Veteran had moved to Denver, Colorado and had never received notification of his Board hearing scheduled for November 2012.  He requested that the Veteran's appeal be transferred to the jurisdiction of the RO in Denver, and that his hearing be rescheduled at the Denver RO.


Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder (and appeal) to the jurisdiction of the RO in Denver, Colorado, based on notice of the Veteran's change of address.

2.  Schedule the Veteran for a videoconference hearing from the Denver RO with a Veterans Law Judge of the Board, unless otherwise indicated by the Veteran or his representative.  Appropriate notification should be issued to the Veteran and his representative, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


